Citation Nr: 1001890	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-15 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for an acquired psychiatric 
disability, characterized as bipolar disorder and 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a service connection claim for a cervical spine 
disability, characterized as odontoid fracture with fusion 
from C1 through C3.


REPRESENTATION

Appellant represented by:	W. Christopher Hodge, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to October 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In September 2008, the Veteran testified before the 
undersigned Veterans Law Judge via videoconference.  A copy 
of the hearing transcript is associated with the claims 
folder and has been reviewed.

In its April 2008 statement of the case (SOC), the RO 
determined that new and material evidence had been submitted 
to reopen the claim of service connection for PTSD.  However, 
the requirement of submitting new and material evidence to 
reopen a claim is a material legal issue the Board is 
required to address on appeal, despite the RO's action.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, 
the issue is captioned as above.

Herein, the Board reopens the service connection claim for an 
acquired psychiatric disability.  The reopened claim is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.  In October 2006, the RO denied a service connection claim 
for an acquired psychiatric disability, to include PTSD and 
bipolar disorder; and declined to reopen a service connection 
claim for a cervical spine disability; the Veteran did not 
file a timely appeal following appropriate notice, and that 
decision became final.

2.  Evidence received since the October 2006 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for an acquired psychiatric disability, to 
include PTSD and bipolar disorder.

3.  Evidence received since the October 2006 rating decision 
does not raise a reasonable possibility of substantiating the 
service connection claim for a cervical spine disability.  


CONCLUSIONS OF LAW

1.  The October 2006 rating decision that denied a service 
connection claim for an acquired psychiatric disability, to 
include PTSD and bipolar disorder, and declined to reopen a 
service connection claim for a cervical spine disability, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  Evidence received since the October 2006 rating decision 
that denied service connection for an acquired psychiatric 
disability is new and material, and the Veteran's service 
connection claim for pertinent disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Evidence received since the October 2006 rating decision 
that declined to reopen the service connection claim for a 
cervical spine disability is not new and material, and the 
Veteran's service connection claim for pertinent disability 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied with respect to 
the Veteran's new and material evidence claim for an acquired 
psychiatric disability, the Board concludes that the VCAA 
does not preclude the Board from adjudicating this portion of 
the Veteran's claim.  This is so because the Board is taking 
action favorable to the Veteran by reopening his service 
connection claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


II.  New and Material Evidence Claims

a.  An Acquired Psychiatric Disability

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously-
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously-disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When determining whether 
a claim should be reopened, the credibility of the newly-
submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Here, in March 2006, the Veteran initially filed a service 
connection claim for PTSD and bipolar disorder.  

In October 2006, the RO denied service connection claims for 
PTSD and bipolar disorder.  The Veteran did not appeal the 
October 2006 rating decision and it therefore became final.  

Correspondence dated in January 2007 from the Veteran's 
representative reflects that the Veteran wished to reopen his 
service connection claim for PTSD and bipolar disorder; 
additional evidence was also received.  In an August 2007 
rating decision, the RO reopened the claims, but denied them 
on the merits, and the veteran appealed such decision.  

Based on the procedural history as outlined above, the last 
final decision was adjudicated in October 2006.  Evidence of 
record at the time of the October 2006 adjudication included 
service treatment records, service personnel records, an 
Administrative Decision, VA medical evidence, and the 
Veteran's contentions.  That evidence was inadequate to 
establish that a stressor had occurred, and there was no 
confirmed diagnosis of PTSD, therefore, the RO denied the 
PTSD claim.  The RO also determined that bipolar disorder was 
neither occurred in nor caused by service.

Evidence added to the claims folder since the adjudication of 
the October 2006 rating decision includes additional VA 
medical evidence and contentions, as well as a hearing 
transcript.  Significantly, according to a newly received VA 
statement dated in April 2008, Dr. R.E.M., opined that the 
Veteran's bipolar disorder is a direct result of the stress 
he underwent in the Navy.  This evidence is material in that 
it suggests a relationship between the Veteran's bipolar 
disorder and service.  

Because the above-noted evidence received since the October 
2006 rating decision is both new and material, the service 
connection claim for an acquired psychiatric disability is 
reopened and consideration may be given to the entire 
evidence of record without regard to any prior denial.  
However, as will be discussed in greater detail below, 
further evidentiary development is necessary in connection 
with the now reopened claim.

b.  Cervical Spine Disability

In March 1996, the RO denied the Veteran's service connection 
claim for a cervical spine disability, characterized as 
odontoid fracture with fusion from C1 through C3.  The 
Veteran did not appeal this decision within one year of its 
promulgation, and it therefore became final.

Thereafter, in March 2006, the Veteran sought to reopen his 
service connection claim for a cervical spine disability, and 
in October 2006, the RO declined to reopen the service 
connection claim for such disability.  The Veteran did not 
appeal this decision within one year of its promulgation, and 
it also became final.

The Veteran sought to reopen his service connection claim for 
a cervical spine disability in ___.

Since the March 1996 and October 2006 rating decisions are 
final, the Veteran's current claim of service connection for 
a cervical spine disability may be considered on the merits 
only if new and material evidence has been received since the 
time of the last final denial.  See 38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

Evidence of record when the October 2006 rating decision was 
adjudicated included service treatment records, service 
personnel records, VA medical evidence, an Administrative 
Decision, and the Veteran's contentions.  Service treatment 
records show that the Veteran was involved in a motorcycle 
accident and sustained an odontoid fracture and underwent 
fusion from C1 through C3.  The RO issued an Administrative 
Decision that determined that the injuries sustained by the 
Veteran in the March 1983 motorcycle accident were the result 
of his willful misconduct and not incurred in the line of 
duty.  

Evidence added to the record since the adjudication of the 
October 2006 rating decision includes additional VA medical 
evidence and contentions, as well as a hearing transcript.  
On review, the Board finds that new and material evidence has 
not been received to reopen the Veteran's service connection 
claim for a cervical spine disability.  As noted above, the 
Veteran was previously denied service connection not because 
the evidence of record includes an Administrative Decision 
finding that theMarch 1983 motorcycle accident was due to his 
own willful misconduct, specifically, abusing alcohol beyond 
the legal limit.  No new evidence has been presented.  
TheVeteran's contention that his accident was not the result 
of willful misconduct is merely duplicative of his prior 
contentions, which have already ben considered.  Therfore, 
the Board finds that the newly received evidence is not 
material and does not raise a reasonable possibility of 
substantiating the claim.  Thus, new and material evidence 
has not been received to reopen the Veteran's service 
connection claim for a cervical spine disability.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disability, to include bipolar disorder and PTSD, is 
reopened; to that extent, the appeal is granted.

New and material evidence has not been received to reopen the 
service connection claim for a cervical spine disability.

REMAND

As indicated, the Board has reopened the Veteran's service 
connection claim for an acquired psychiatric disability.

The record contains a VA statement dated in April 2008, in 
which Dr. R.E.M. opined that the Veteran's bipolar disorder 
is a direct result of the stress he underwent in the Navy.  
Given the evidence of a current diagnosis of bipolar disorder 
and the April 2008 opinion, the Board finds that a VA 
examination and etiology opinon are necessary.  

The Veteran testified that he attempted suicide in November 
1986, and was taken to the hospital at Ft. Leonard Wood, 
Missouri.  Although he indicated that he was never admitted 
to the hospital, he stated emergency room records might be 
available.  The RO should request any of the Veteran's 
records from Ft. Leonard Wood.

The Veteran testified that he was diagnosed with PTSD in 1994 
by Dr. Johnson in Fayetteville, Arkansas.



Accordingly, the case is REMANDED for the following action:

1.  The RO should request   - records from 
Fort Leonard Wood dated in November 1986.


2. The RO should schedule the veteran for an examination to 
determine the etiology of his bipolar disorder.  The Veteran 
should be examined by an examiner who has not already 
examined him, if possible.  The claims folder, to include a 
copy of this Remand, must be made available to and reviewed 
by the examiner prior to completion of the examination 
report, and the examination report must reflect that the 
claims folder was reviewed.  Any indicated studies should be 
performed.

The examiner should provide an opinion as to whether there is 
a 50 percent probability or greater that the bipolar disorder 
is related to the veteran's military service.  The examiner 
should reconcile the opinion with the service treatment 
records, and the ___ opinion.  The examiner should provide a 
comprehensive report, including a complete rationale for any 
conclusions reached.

Upon completion of the above-requested development, the RO 
should readjudicate the veteran's service connection claim 
for an acquired psychiatric disability, to include bipolar 
disorder and PTSD.  All applicable laws and regulations 
should be considered.  If the benefits sought on appeal 
remain denied, the veteran and his representative should be 
provided with a supplemental statement of the case and given 
the opportunity to respond thereto.

Thereafter, the case is returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


